Per Curiam.
Defendant pled guilty to a charge *232of assault with intent to rob being armed. MCLA 750.89; MSA 28.284.
During the plea the following colloquy took place:
"The Court: I have in my possession a document entitled 'Guilty Plea’ which gives you your constitutional rights and, also, informs you of the maximum the court can impose upon you, have you read this and have you discussed it with your attorney?
"Defendant: Yes, I have.
"The Court: Do you understand it?
"Defendant: Yes.
"The Court: Is that your signature?
"Defendant: Yes.”
GCR 1963, 785.7(1) provides that:
"(1) Advice by the Court. The court shall not accept a plea of guilty or nolo contendere without first personally addressing the defendant and informing him of and determining that he understands the following:”
The rule is clear. It requires the trial judge to personally advise the defendant of his rights. The trial judge failed to comply with the mandates of the court rule.
Reversed and remanded for a new trial.